                                                                    The Honorable Richard A. Jones
 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5
                                        AT SEATTLE
 6
     D.T., by and through his parents and guardians,
 7   K.T. and W.T., individually, on behalf of similarly
     situated individuals, and on behalf of the              NO. 2:17-cv-00004-RAJ
 8   NECA/IBEW Family Medical Care Plan,

 9
                           Plaintiff,
                                                             ORDER GRANTING
            v.                                               DEFENDANTS’ MOTION TO
10
     NECA/IBEW FAMILY MEDICAL CARE PLAN,                     CONSIDER BCBSGa’S MOTION TO
11   THE BOARD OF TRUSTEES OF THE                            QUASH AND DEFENDANTS’
     NECA/IBEW FAMILY MEDICAL CARE PLAN,                     MOTIONS FOR PROTECTIVE
12   SALVATORE J. CHILIA, ROBERT P. KLEIN,                   ORDER SIMULTANEOUSLY
     DARRELL L. MCCUBBINS, GEARY HIGGINS,
13
     LAWRENCE J. MOTER, JR., KEVIN TIGHE,
14   JERRY SIMS, AND ANY OTHER INDIVIDUAL
     MEMBER OF THE BOARD OF TRUSTEES OF
15   NECA/IBEW FAMILY MEDICAL CARE PLAN,

16
                           Defendants.

17          This matter comes before the Court on Defendants’ Motion to Consider
18   BCBSGA’s Motion to Quash (Dkt. # 62) and Defendants’ Motions for a Protective
19   Order (Dkt. ## 73, 74) simultaneously. Dkt. # 75. The Motion is unopposed.
20   Accordingly, Defendants’ Motion (Dkt. # 75) is GRANTED.
21
            DATED this 31st day of October, 2019.
22

23                                                         A
24                                                         The Honorable Richard A. Jones
                                                           United States District Judge
25

26




     ORDER – 1
